21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 1 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 2 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 3 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 4 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 5 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 6 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 7 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 8 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 9 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 10 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 11 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 12 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 13 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 14 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 15 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 16 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 17 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 18 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 19 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 20 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 21 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 22 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 23 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 24 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 25 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 26 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 27 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 28 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 29 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 30 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 31 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 32 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 33 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 34 of 35
21-10795-scc   Doc 1   Filed 04/24/21 Entered 04/24/21 12:33:40   Main Document
                                    Pg 35 of 35
